Citation Nr: 0941181	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to a compensable rating for malaria.  

3.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation in the 
amount of $8,686.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1950 to February 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for posttraumatic stress 
disorder and a compensable rating for malaria.  This matter 
is also before the Board on appeal of a December 2006 
decision of an RO's Committee on Waivers and Compromises, 
which denied the Veteran's request for a waiver of recovery 
of an overpayment of VA disability compensation in the amount 
of $8,686.  

The issue of a higher rating for bilateral hearing loss was 
also on appeal.  However, the Veteran in a March 2008 
statement indicated that the assignment of a 20 percent 
rating for the disability would resolve his appeal.  
Subsequently, in a rating decision of March 2008, the RO 
granted a 20 percent rating for the hearing loss; thus, the 
issue is no longer for appellate consideration.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of a waiver of recovery of an overpayment is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Posttraumatic stress disorder is not diagnosed.  

2.  For the period considered in this appeal, the Veteran's 
service-connected malaria is not shown to be an active 
disease, and there is no evidence of any relapse or 
identified residuals.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, in March 2005, in March 2006, 
and in August 2008.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection for 
posttraumatic stress disorder, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The notice included the type 
of evidence needed to substantiate the claim for a higher 
rating for malaria, namely, evidence to show that the 
disability was worse and the effect the disability had on 
employment.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
March 2006 notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).  

To the extent that VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statements of 
the case, dated in November 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the Veteran's service 
personnel and treatment records and VA records.  The Veteran 
has not identified any additional records, such as private 
records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in July 2005 
(malaria), September 2007 (malaria), and October 2007 
(posttraumatic stress disorder), specifically to evaluate the 
nature and severity of the conditions at issue. 

There is no evidence in the record dated subsequent to the VA 
examinations that show a material change in the malaria 
condition to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Posttraumatic Stress Disorder

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Facts 

The service personnel records show that the Veteran served on 
active duty in the Marine Corps from August 1950 to February 
1952 with additional service in the Marine Corps Reserve 
prior to and after the period of active duty.  He 
participated in the Wonsan-Hungnam-Chosin Campaign in 
Northern Korea from November 1950 to December 1950.  The 
Veteran was awarded the Korean Service Medal. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder, or any mental disorder, during or contemporaneous 
with service.  

After service, VA records show that in April 2004 the Veteran 
was seen in the mental hygiene clinic.  He reported 
occasional dreams about his experiences in Korea.  It was 
noted that the Veteran was erroneously referred to mental 
health, and it was explained to him the difference between 
having dreams and sad memories about war experiences and 
having a "mental" problem associated with the dreams and 
memories.  The Veteran denied having symptoms that interfered 
with his life.  

During a VA psychiatric evaluation in October 2007, the 
Veteran reported virtually no symptoms of posttraumatic 
stress disorder.  He indicated that his sleep was 
occasionally affected by memories of Korea.  The VA 
psychiatrist expressed the opinion that the Veteran did not 
met the criteria for posttraumatic stress disorder, noting 
that although his stressor relevant to being in the Chosin 
Reservoir battle was more than sufficient to induce 
posttraumatic stress disorder, he had virtually none of the 
symptoms.  

Analysis 

The Veteran asserts that he has posttraumatic stress disorder 
related to service.  The specific stressors that he has 
advanced consists of hardships that he has experienced during 
the battle at the Chosin Reservoir. 

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where as here the question involves a medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
For this reason, the Board rejects the statements of the 
Veteran that he has posttraumatic stress disorder.

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).  For this reason, posttraumatic stress disorder 
is not a simple medical condition that a lay person is 
competent to identify, and the Board rejects the statements 
of the Veteran that he has posttraumatic stress disorder 
because it is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
posttraumatic stress disorder, there is no valid claim for 
service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Considering the lay and medical evidence, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).



II.  Compensable Rating for Malaria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's malaria is currently rated as noncompensable 
under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under 
Diagnostic Code 6304, malaria, as an active disease, is 
assigned a 100 percent rating.  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears, and that if the Veteran served in an endemic 
area and presents signs and symptoms compatible with malaria, 
the diagnosis may be based on clinical grounds alone.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is rated on 
residuals such as liver or spleen damage under the 
appropriate system.  

On review of the records, the Veteran has neither active 
malarial disease nor any relapses of malaria.  On VA 
examination in July 2005, the Veteran complained of 
intermittent fever and chills in the cold season, but the 
malaria screen was negative.  The examiner reported that it 
was unlikely that the symptoms of fever and chills were 
related to malaria.  On VA examination in September 2007, the 
Veteran reported flu symptoms, similar to those he had 
experienced prior to being diagnosed with malaria in the 
1950s, which would last 1-2 days and resolved on its own or 
with over-the-counter flu medications.  It was noted that he 
had not had a relapse of malaria with the required anti-
parasitic medications since his first infection, that a smear 
was negative for parasites in 2005, and that he reported no 
symptoms at present.  The diagnosis was history of malaria 
and resolved flu-like symptoms less likely as a sequelae of 
malaria given its presentation and spontaneous resolution.  

As there is no objective evidence of active disease, 
relapses, or any identified residuals of malaria, the 
criteria under Diagnostic Code 6304 have not been met. The 
Board concludes that the evidence shows that the Veteran's 
malaria is appropriately rated as noncompensable for the 
entire period considered in this appeal.  In arriving at the 
determination herein, the Board has considered all the 
evidence consistent with the Court's decision in Hart.

Considering the lay and medical evidence, the preponderance 
of the evidence is against the claim for a compensable 
rating, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is 
denied.  

A compensable rating for malaria is denied.  




REMAND

In a decision in December 2006, the RO's Committee on Waivers 
and Compromises denied the Veteran's claim for a waiver of 
recovery of an overpayment of disability compensation in the 
total amount of $8,686, on the basis that recovery would not 
be against equity and good conscience.  The Committee on 
Waivers stated that the overpayment was created as a result 
of a retroactive reduction of disability compensation due to 
the Veteran's concurrent receipt of VA disability 
compensation and military retired pay.  

The law prohibits the concurrent payment of military 
retirement pay and VA disability compensation pay without a 
waiver.  See 38 U.S.C.A. § 5304 (West 2002 & Supp. 2009); see 
also 38 U.S.C.A. § 5305 (West Supp. 2009).  

However, legislation has been enacted to allow certain 
veterans to receive some measure of concurrent payments for 
both their retired military pay and their VA disability 
compensations.  The two programs are known as CRSC and 
Concurrent Retirement and Disability Payment (CRDP).  The 
CRSC program was established by the National Defense 
Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 
314, § 636, in December 2002.  The purpose of the legislation 
was to allow receipt of partial or full military retired pay 
and VA disability compensation to eligible military retirees 
with combat-related disabilities.  

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more 
disabled by VA and, unlike CRSC, the disabilities do not have 
to be combat-related.  Retirees are not required to apply for 
this benefit; enrollment is automatic.  Qualified retirees 
with a 100 percent VA disability rating were subject to a 
phase-in period for payments only from January 1, 2004, to 
December 31, 2004.  

After December 31, 2004, such individuals are generally 
eligible for full payment of their military retired pay and 
VA disability compensation, with some limitations.  See 10 
U.S.C.A. §§ 1413a, 1414 (West 2002 & Supp. 2009).

In this case, it is not clear from the record what type of 
military retired payments the Veteran was receiving.  Also, 
effective April 2004, the Veteran was in receipt of VA 
disability compensation in the combined rating of 50 percent, 
for numerous disabilities including cold injury residuals 
received at the Chosin Reservoir in 1950.  It should be 
determined whether or not the overpayment in this case was 
properly created, as the Veteran may be eligible to receive 
partial or full military retired pay and VA disability 
compensation under recent legislation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Determine whether, given the 
Veteran's service-connected 
disabilities, disability ratings, and 
circumstances of service, he may be 
eligible for some measure of concurrent 
payments for both VA disability 
compensation and retired military pay 
under recent legislation.  If so, 
recalculate the total amount of 
overpayment of VA disability 
compensation, and request that the 
Veteran submit a completed financial 
status report.

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran a supplemental 
statement of the case and return the 
case to the Board






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


